PER CURIAM.
We affirm because competent, substantial evidence supports the trial court’s finding that Deutsche Bank National Trust Company conducted an adequate search to locate Natalia Peysina prior to constructive service. See generally Giron v. Ugly Mortg., Inc., 935 So.2d 580, 582 (Fla. 3d DCA 2006) (“If there is a challenge to constructive service, the trial court has the duty of determining ... whether the plaintiff conducted an adequate search to locate the defendants. Our standard of review determines whether there was competent substantial evidence to support the decision of the trial judge.”) (internal citation omitted).